t c memo united_states tax_court charles w monroe and rebecca a monroe petitioners v commissioner of internal revenue respondent docket no filed date e robert clifton for petitioners kimberly l clark and catherine j caballero for respondent memorandum opinion ruwe judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under section a of dollar_figure after concessions by the parties the only issue remaining for decision is whether petitioners are eligible for the premium_tax_credit ptc for background the parties submitted this case fully stipulated pursuant to rule some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners are husband and wife and they resided in california when they filed their petition they have a family size of two people for federal_income_tax purposes in petitioner husband received dollar_figure of social_security_benefits the payment was attributed to dollar_figure of social_security_benefits a 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2the parties stipulated that for petitioners are allowed an additional state and local_tax deduction of dollar_figure are allowed an additional withholding credit of dollar_figure failed to report wages of dollar_figure failed to report unemployment benefits of dollar_figure and are liable for the sec_6662 penalty that is attributable to the unreported wages and unemployment benefits but they are not liable for the penalty attributable to any other items 3we issued an order on date granting the parties’ joint motion to submit this case without trial pursuant to rule dollar_figure lump-sum payment related to a dollar_figure lump-sum payment related to a dollar_figure lump-sum payment related to a dollar_figure lump-sum payment related to dollar_figure of attorney’s fees and dollar_figure of medicare part b premiums deducted from petitioners’ benefits from january through date petitioners were enrolled in a health insurance plan through the california health insurance marketplace petitioners received monthly advance_payments of the ptc aptc of dollar_figure to cover a portion of the cost of the monthly health insurance premiums petitioners received dollar_figure of total aptcs in petitioners timely filed a joint federal_income_tax return for on which they made a sec_86 election for they had adjusted_gross_income of dollar_figure consisting of dollar_figure of wages dollar_figure of unemployment_compensation and dollar_figure of taxable social_security_benefits petitioners did not report any excess aptcs and they did not file a form_8962 premium_tax_credit ptc the commissioner selected petitioners’ return for examination he determined that petitioners were ineligible for the ptc because their household_income for a family of two exceeded of the amount equal to the federal 4the parties stipulated to these amounts poverty_line and he issued petitioners a notice_of_deficiency petitioners timely filed a petition with this court discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact the issue we must decide is whether petitioners are eligible for the ptc which is generally available to taxpayers with a household_income of at least but not more than of the amount equal to the federal poverty_line sec_36b sec_1_36b-2 income_tax regs household_income is the sum of the taxpayer’s modified_adjusted_gross_income magi plus the magi of family members for whom the taxpayer properly claims deductions for personal exemptions and who were required to file a federal_income_tax return under sec_1 sec_36b 5after issuing the notice_of_deficiency the commissioner issued petitioners an updated report reducing the amount of taxable social_security_benefits on the basis of petitioners’ sec_86 election this case turns on whether petitioners’ magi as defined by sec_36b exceeds of the amount equal to the federal poverty_line the parties disagree as to how the sec_86 election affects the sec_36b calculation of magi petitioners contend that magi does not include social_security_benefits received during the taxable_year that are attributable to prior years by reason of a sec_86 election respondent contends that magi includes all social_security_benefits received during the taxable_year regardless of whether a taxpayer makes a sec_86 election the parties have stipulated that if petitioners’ contention is correct then their magi will be less than of the amount equal to the federal poverty_line if respondent’s contention is correct then petitioners’ magi will be dollar_figure and the parties have stipulated that dollar_figure exceeds of the amount equal to the federal poverty_line in johnson v commissioner t c slip op pincite date we recently decided that magi as defined under sec_36b includes all social_security_benefits received during the taxable_year irrespective of a sec_86 election thus petitioners’ magi exceeds of the amount equal to the 6this consists of dollar_figure of social_security_benefits dollar_figure of wages and dollar_figure of unemployment_compensation federal poverty_line we therefore sustain the commissioner’s determination that petitioners are ineligible for the ptc for in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
